10-2827
     United States v. Glover


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 18th day of January, two thousand twelve.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                RICHARD C. WESLEY,
 9                SUSAN L. CARNEY,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       UNITED STATES OF AMERICA,
14                Appellee,
15
16                    -v.-                                               10-2827
17
18       MAURIEL GLOVER, aka Feet,
19                Defendant-Appellant.
20       - - - - - - - - - - - - - - - - - - - -X
21
22
23
24       FOR APPELLANT:                        David J. Wenc, Windsor Locks,
25                                             Connecticut.
26


                                                  1
 1   FOR APPELLEES:             Marc H. Silverman, Sandra S.
 2                              Glover, Assistant United States
 3                              Attorneys, for David B. Fein,
 4                              United States Attorney for the
 5                              District of Connecticut, New
 6                              Haven, Connecticut.
 7
 8        Appeal from a judgment of the United States District
 9   Court for the District of Connecticut (Hall, J.).
10
11        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
12   AND DECREED that the judgment of the district court be
13   AFFIRMED.
14
15
16        Mauriel Glover appeals from a judgment of conviction,
17   following a guilty plea to one count of conspiring to
18   possess with intent to distribute and to distribute fifty
19   grams or more of a mixture and substance containing cocaine
20   base. Glover argues that the district court erred in
21   denying his motion to withdraw his guilty plea. We assume
22   the parties’ familiarity with the underlying facts, the
23   procedural history, and the issues presented for review.
24
25        “A defendant may withdraw a plea of guilty . . . after
26   the court accepts the plea, but before it imposes sentence
27   if . . . the defendant can show a fair and just reason for
28   requesting the withdrawal.” Fed. R. Crim. P. 11(d)(2)(B).
29   The district court did not abuse its discretion in denying
30   Glover’s motion. See United States v. Schmidt, 373 F.3d
31   100, 102 (2d Cir. 2004) (per curiam).
32
33        Glover argues that his plea was a result of threats and
34   misrepresentations made by the prosecutor and his former
35   defense counsel. These assertions contradict his statements
36   at the plea allocution. A “defendant’s bald statements that
37   simply contradict what he said at his plea allocution are
38   not sufficient grounds to withdraw [his] guilty plea.”
39   United States v. Gonzalez, 647 F.3d 41, 56 (2d Cir. 2011)
40   (alteration in original) (internal quotation marks omitted).
41   Furthermore, Glover’s motion to withdraw his guilty plea
42   came nearly two years after he entered it, and he has not
43   asserted his innocence. See United States v. Carreto, 583
44 F.3d 152, 157 (2d Cir. 2009) (listing factors the Court
45   considers in analyzing a motion to withdraw a guilty plea).
46


                                  2
1        Finding no merit in Glover’s remaining arguments, we
2   hereby AFFIRM the judgment of the district court.
3
4                              FOR THE COURT:
5                              CATHERINE O’HAGAN WOLFE, CLERK
6




                                 3